DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “slit patter” it seems like it should be -slit pattern-.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al (US PG Pub. No. 2017/0051406).
Regarding claim 1:
	Mori teaches a wafer susceptor (16, all reference numerals are taken from the embodiment in figure 10), having a plate (plate part of 16) with a top (top of 16) for carrying the wafer and a pedestal (18) coupled to a bottom of the plate, characterized in that, the plate comprising: plural heating units (50, 52 and 80) embedded between the top and bottom of the plate, the heating units are 

Regarding claim 2:
	Mori further teaches the at least one set of trenches includes at least one trench extending inward from the bottom of the plate (see figure 10). 

Regarding claim 5:
	Mori further teaches the plate further comprising: an electrode (plate part of 16, see paragraph 81) distributed between the top and the at least one set of trenches of the plate (bottom set of trenches). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Muraoka et al (US PG Pub. No. 2009/0041568).
Regarding claim 3:
	Mori teaches all of the above except the at least one set of trenches includes a trench sealed in the plate and extending between the top and bottom of the plate. 
	Muraoka teaches a susceptor wafer similar to Mori including a trench (23c) sealed in the plate (22a) and extending between the top and bottom of the plate (see figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mori with the teachings of Muraoka to include the trench to be sealed within the plate to prevent unintended temperature variations on the substrate above the plate which could arise with the thermal break touching the substrate.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (US Patent No. 5,207,437) in view of Taga et al (US PG Pub. No. 2014/0202386).
Regarding claim 6:
	Barnes teaches a method for manufacturing a wafer susceptor, comprising: preparing plural layers (15 and 16); performing a stamping process (this limitation is product by process and any process than imparts the same structural details can be used) to a part of the layers to form at least one circular pattern on each of the part of the layers (holes 18 form a circular pattern, see 
	Barnes fails to disclose the circle pattern is a slit pattern.
	Taga teaches a method for manufacturing a wafer susceptor using plural layers similar to Barnes including having slit patterns (102, see figure 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barnes with the teachings of Taga to include a cooling channel within the susceptor versus having a cooling line go up to the wafer since both means of the cooling the wafer/susceptor are art equivalents well known throughout the art to be interchangeable.

Regarding claim 7:
	Barnes modified above teaches the at least one slit pattern is an arc-shaped pattern defined by a slit (see at least figure 3 of Taga as modified above). 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Benjaminson et al (US PG Pub. No. 2017/0040191).
Regarding claim 6:
	Barnes teaches a method for manufacturing a wafer susceptor, comprising: preparing plural layers (15 and 16); performing a stamping process (this limitation is product by process and any process than imparts the same structural details can be used) to a part of the layers to form at least one circular pattern on each of the part of the layers (holes 18 form a circular pattern, see column 2, line 54); performing a metallization process (see at least paragraph 3, lines 12-15) to form at least one metal pattern onto each of the part of the layers; and performing a stacking process to stack the layers in a predetermined order to form a plate of the wafer susceptor, wherein the circle patterns of the part of layers correspond to each other to thereby form at least one set of holes in the plate.
	Barnes fails to disclose the circle pattern is a slit pattern.
	Benjaminson teaches a method for manufacturing a wafer susceptor (200) similar to Barnes including having slit patterns (210, see figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barnes with the teachings of Benjaminson to include a thermal break within the susceptor versus having a cooling line go up to the wafer since both means of the cooling the susceptor are art equivalents well known throughout the art to be interchangeable.

Regarding claim 8:
	Barnes modified above teaches wherein, in the stamping process, each of a first part of the layers has three slit patterns formed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parkhe et al (US PG Pub. No. 2014/0334060) - susceptor with trenches
Sago et al (US PG Pub. No. 2003/0159307) - susceptor with trenches
Harris et al (US Patent No. 9,340,462) - layered susceptor



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762